SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForApril 1, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2013 results São Paulo, March 28, 2014 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the the fiscal year . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2012. 1. Financial highlights R$ million 4Q12 4Q13 Chg. (R$) % Chg. (R$) % (+) Gross operating revenue 2,425.8 2,520.5 94.7 3.9 8,926.7 9,540.0 613.3 6.9 (+) Construction revenue 723.5 740.9 17.4 2.4 2,464.5 2,444.8 (19.7) (0.8) (-) COFINS and PASEP taxes 175.4 159.5 (15.9) (9.1) 653.6 669.2 15.6 2.4 () Net operating revenue 2,973.9 3,101.9 128.0 4.3 10,737.6 11,315.6 578.0 5.4 (-) Costs and expenses 1,439.0 1,516.0 77.0 5.4 5,450.2 5,788.0 337.8 6.2 (-) Cunstruction costs 710.4 725.8 15.4 2.2 2,414.4 2,394.5 (19.9) (0.8) (+) Equity result (2.9) 0.9 3.8 (131.0) (6.5) 2.4 8.9 136.9 (+) Other operating revenue/expenses 9.5 (18.7) (28.2) (296.8) (23.2) 3.3 26.5 114.2 () Earnings before financial result, income tax and social contribution 831.1 842.3 11.2 1.3 2,843.3 3,138.8 295.5 10.4 (+) Net financial 100.0 (183.4) (283.4) (283.4) (295.7) (483.2) (187.5) 63.4 () Earnings before income tax and social contribution 931.1 658.9 (272.2) (29.2) 2,547.6 2,655.6 108.0 4.2 (+) Income tax and social contribution (165.7) (68.2) 97.5 (58.8) (635.7) (732.0) (96.3) 15.1 Net Income 765.4 590.7 (174.7) (22.8) 1,911.9 1,923.6 11.7 0.6 Earnings per share (R$) 3.36 2.59 8.39 8.44 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 4Q12 4Q13 Chg. (R$) % Chg. (R$) % Net income 765.4 590.7 (174.7) (22.8) 1,911.9 1,923.6 11.7 0.6 (+) Income tax and social contribution 165.7 68.2 (97.5) (58.8) 635.7 732.0 96.3 15.1 (+) Net financial (100.0) 183.4 283.4 (283.4) 295.7 483.2 187.5 63.4 (+) Other operating revenues/expenses (9.5) 18.7 28.2 (296.8) 23.2 (3.3) (26.5) (114.2) () Earnings before financial result (EBIT)* 821.6 861.0 39.4 4.8 2,866.5 3,135.5 269.0 9.4 (+) Depreciation and amortization 194.8 270.8 76.0 39.0 738.5 871.1 132.6 18.0 () Adjusted EBITDA ** 1,016.4 1,131.8 115.4 11.4 3,605.0 4,006.6 401.6 11.1 (%) Adjusted EBITDA margin 34.2 36.5 33.6 35.4 (*) Earnings before interest, income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution (income federal taxes); (iii) financial result and (iv) other operating expenses, net. In 2013, net operating revenue reached R$ 11.3 billion, a 5.4% growth compared to 2012. Costs and expenses, including construction costs, increased 4.0%, from R$ 7.9 billion in 2012 to R$ 8.2 billion in 2013. EBIT grew 9.4%, from R$ 2.9 billion in 2012 to R$ 3.1 billion in 2013. Adjusted EBITDA increased 11.1%, from R$ 3.6 billion in 2012 to R$ 4.0 billion in 2013. The adjusted EBITDA margin moved from 33.6% in 2012 to 35.4% in 2013. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 44.6% in 2013 (43.0% in 2012). Net income grew 0.6%, from R$ 1.91 billion in 2012 to R$ 1.92 billion in 2013. 2. Gross operating revenue Gross operating revenue from water and sewage grew from R$ 8.9 billion in 2012 to R$ 9.5 billion in 2013, an increase of R$ 613.3 million or 6.9%. The main factors that led to this variation were: · Increase of 2.8% in the Company’s total billed volume (2.6% in water and 2.9% in sewage); and · Average effect of the 5.6% tariff adjustment. The tariff adjustment in 2013 were: · Tariff adjustment of 5.15% since September 2012; · The tariff repositioning index of 2.35% applied since April 2013; and Page 2 of 14 · Tariff adjustment of 3.1% since December 2013, whose impact will begin in January 2014. 3. Construction revenue Construction revenue decreased R$ 19.7 million or 0.8%, when compared to 2012. There were no material variations in concession-related investments. 4. Billed volume The following tables show the water and sewage billed volume, year-on-year and quarter-on-quarter, per customer category and region, with highlight to the volume of effluents to Aquapolo Ambiental for the production of reused water, which are now disclosed separately from reused water produced by Sabesp. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 4Q12 4Q13 % 4Q12 4Q13 % 4Q12 4Q13 % Residential 392.7 405.6 3.3 324.9 336.9 3.7 717.6 742.5 3.5 Commercial 44.0 44.8 1.8 40.8 41.8 2.5 84.8 86.6 2.1 Industrial 9.7 10.2 5.2 10.4 11.2 7.7 20.1 21.4 6.5 Public 13.7 13.9 1.5 10.7 10.9 1.9 24.4 24.8 1.6 Total retail 460.1 474.5 3.1 386.8 400.8 3.6 846.9 875.3 3.4 Wholesale 75.6 75.6 - 6.3 6.9 9.5 81.9 82.5 0.7 Reused water 0.1 0.1 - 0.1 0.1 - Effluents - 3.3 - - 3.3 - Total 535.8 550.2 2.7 393.1 411.0 4.6 928.9 961.2 3.5 % % % Residential 1,530.0 1,565.6 2.3 1,262.6 1,299.1 2.9 2,792.6 2,864.7 2.6 Commercial 172.8 175.4 1.5 160.5 163.4 1.8 333.3 338.8 1.7 Industrial 38.3 39.4 2.9 41.6 44.4 6.7 79.9 83.8 4.9 Public 54.8 54.6 (0.4) 42.5 42.5 - 97.3 97.1 (0.2) Total retail 1,795.9 1,835.0 2.2 1,507.2 1,549.4 2.8 3,303.1 3,384.4 2.5 Wholesale 297.5 299.0 0.5 27.3 29.7 8.8 324.8 328.7 1.2 Reused water 0.4 0.4 - 0.4 0.4 - Effluents - 14.7 - - 14.7 - Total 2,093.8 2,134.4 1.9 1,534.5 1,593.8 3.9 3,628.3 3,728.2 2.8 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 4Q12 4Q13 % 4Q12 4Q13 % 4Q12 4Q13 % Metropolitan 301.8 310.3 2.8 256.9 264.7 3.0 558.7 575.0 2.9 Regional (2) 158.3 164.2 3.7 129.9 136.1 4.8 288.2 300.3 4.2 Total retail 460.1 474.5 3.1 386.8 400.8 3.6 846.9 875.3 3.4 Wholesale 75.6 75.6 - 6.3 6.9 9.5 81.9 82.5 0.7 Reused water 0.1 0.1 - 0.1 0.1 - Effluents - 3.3 - - 3.3 - Total 535.8 550.2 2.7 393.1 411.0 4.6 928.9 961.2 3.5 % % % Metropolitan 1,181.9 1,206.9 2.1 1,005.7 1,029.2 2.3 2,187.6 2,236.1 2.2 Regional (2) 614.0 628.1 2.3 501.5 520.2 3.7 1,115.5 1,148.3 2.9 Total retail 1,795.9 1,835.0 2.2 1,507.2 1,549.4 2.8 3,303.1 3,384.4 2.5 Wholesale 297.5 299.0 0.5 27.3 29.7 8.8 324.8 328.7 1.2 Reused water 0.4 0.4 - 0.4 0.4 - Effluents - 14.7 - - 14.7 - Total 2,093.8 2,134.4 1.9 1,534.5 1,593.8 3.9 3,628.3 3,728.2 2.8 (1) Unaudited (2) Including coastal and interior region Page 3 of 14 5. Costs, administrative and selling expenses In 2013, costs, administrative and selling expenses, grew 4.0% (R$ 317.9 million). Excluding construction costs, total costs and expenses grew 6.2%. As a percentage of net revenue, cost and expenses decreased from 73.2% in 2012 to 72.3% in 2013. R$ million 4Q12 4Q13 Chg. (R$) % Chg. (R$) % Payroll and benefits 462.2 484.3 22.1 4.8 1,738.9 1,927.2 188.3 10.8 Supplies 52.0 51.0 (1.0) (1.9) 181.8 193.4 11.6 6.4 Treatment supplies 42.3 57.1 14.8 35.0 177.5 240.7 63.2 35.6 Services 296.5 303.3 6.8 2.3 1,075.5 1,112.2 36.7 3.4 Electric power 147.2 141.9 (5.3) (3.6) 590.0 552.9 (37.1) (6.3) General expenses 186.3 175.2 (11.1) (6.0) 687.5 711.0 23.5 3.4 Tax expenses 11.5 12.5 1.0 8.7 68.3 75.6 7.3 10.7 Sub-total 1,198.0 1,225.3 27.3 2.3 4,519.5 4,813.0 293.5 6.5 Depreciation and amortziation 194.8 270.8 76.0 39.0 738.5 871.1 132.6 18.0 Credit write-offs 46.2 19.9 (26.3) (56.9) 192.2 103.9 (88.3) (45.9) Sub-total 241.0 290.7 49.7 20.6 930.7 975.0 44.3 4.8 Costs and expenses 1,439.0 1,516.0 77.0 5.4 5,450.2 5,788.0 337.8 6.2 Construction costs 710.4 725.8 15.4 2.2 2,414.4 2,394.5 (19.9) (0.8) Costs, adm., selling and construction expenses 2,149.4 2,241.8 92.4 4.3 7,864.6 8,182.5 317.9 4.0 % of net revenue 72.3 72.3 - - 73.2 72.3 - - 5.1. Payroll and benefits In 2013 payroll and benefits grew R$ 188.3 million or 10.8%, from R$ 1,738.9 million to R$ 1,927.2 million, due to the following: · 6.17% increase in wages since May 2012 and of 8.0% since May 2013 related to the implementation of the Company’s new career and wage plan, with an impact of approximately R$ 125.0 million; · R$ 38.0 million upturn in the provision for the Defined Benefit Plan, arising from changes in actuarial assumptions; and · R$ 11.0 million increase in meal expenses, mainly due to the 13.6% adjustment on meal voucher in May 2013, settled in the collective bargaining agreement. In 4Q13 payroll and benefits grew R$ 22.1 million or 4.8%, due to: · 8.0% increase in wages since May 2013, with an impact of approximately R$ 26.9 million; · Provision for the Defined Benefit Plan in the amount of R$ 7.7 million, arising from changes in actuarial assumptions; and · R$ 4.6 million increase in meal expenses, mainly due to the 13.6% adjustment on meal voucher in May 2013, settled in the collective bargaining agreement. The above-mentioned increases were partially offset by the R$ 15.6 million decrease, resulting from the increased adherence of employees who requested retirement and the approval of Law 12,506/11, which changes notice from 30 to 90 days in case of dismissal without cause in 2012. 5.2. Supplies In 2013, expenses with supplies increased by R$ 11.6 million or 6.4%, when compared to the previous year, from R$ 181.8 million to R$ 193.4 million, mostly due to: · Preventive and corrective maintenance in several water and sewage systems, in the amount of R$ 5.2 million; Page 4 of 14 · Acquisition of supplies for maintenance and renovation in several operating areas of the São Paulo Metropolitan Region, in the amount of R$ 2.1 million; and · Expenses with the upkeep of administrative facilities and properties, in the amount of R$ 2.5 million. 5.3. Treatment supplies Treatment supplies expenses in 2013 were R$ 63.2 million or 35.6% higher than in 2012, from R$ 177.5 million to R$ 240.7 million. The main factors for this variation were: · Aluminum polychloride, a suitable product for high flows, in the amount R$ 13.8 million, essentially in the Guaraú Water Treatment Station (WTS) with an increase of 28.3% in consumption and an upturn of 47.5% in the average cost; · Iron sulfate in the amount of R$ 7.4 million, replacing aluminum polychloride and iron chloride at the Rodolfo Costa e Silva and Rio Grande WTS, for pricing conditions; · Hydrogen peroxide in the amount of R$ 7.0 million, as a result of the proliferation of algae and odor at the sewage pumping stations in the Baixada Santista region; · Sodium hypochlorite in the amount of R$ 6.4 million, as it was used gas to replace chlorine due to its increased efficiency and safety, used in untreated water in the Rio Grande WTS and several water treatment stations in the countryside and the coastal; and · Increase of R$ 12.6 million in the consumption of several products, such as: (i) odor neutralizer in the Lavapés and Itatiba Sewage Treatment Stations (STS), in the amount of R$ 4.1 million; (ii) lime resulting from the need for increased alkalinization in the Cubatão and Rodolfo Costa e Silva WTS, in the amount of R$ 3.8 million; (iii) aluminum sulfate, due to the decline in the quality of untreated water in the Taiaçupeba and Casa Grande WTS, in the amount of R$ 3.1 million; and (iv) activated carbon, in the amount of R$ 1.6 million, due to watershed and climate conditions. 5.4. Services In 2013 this item grew R$ 36.7 million or 3.4%, from R$ 1,075.5 million to R$ 1,112.2 million. The main factors were: · Paving services and replacement of sidewalks, m aintenance in the water and sewage network connections, in the amount of R$ 21.0 million, mainly due to the intensification of services referring to the Global Sourcing contract, used at the Corporate Program for Reduction of Water Loss at the São Paulo Metropolitan Region; · Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 11.3 million; · Environmental compensation with beach recovery services, in the amount of R$ 9.4 million, due to the public-interest civil action in the cost area; · Hiring of consultancy, advisory and specialized services, with a R$ 7.3 million increase, mainly comprising: diagnosis of the first sewage connection, dissemination of the Se Liga na Rede (“Connect to the Network”) program, streamlining of the sewage collection system of the sewersheds and implementation of a new technology to supply consumers in the São Paulo Metropolitan Region; · Expenses with risk contracts for credit recovery, in the amount of R$ 6.9 million. As a result of these contracts, collection initiatives generated an increase of R$ 89.3 million in revenue in 2013; · Maintenance of properties and facilities, in the amount of R$ 6.4 million; · Maintenance of software, in the amount of R$ 6.4 million; Page 5 of 14 · Property cleaning and security, in the amount of R$ 5.5 million, due to the expansion of the monitored areas (Reservoirs. WTSs and STSs); · Sludge transportation and disposal in the amount of R$ 5.0 million; and · Hydrometer reading and bill delivery expenses in the amount of R$ 4.8 million, as a result of the new contracts with services expansion, such as: property inspections, service requests, analysis of outstanding debt and revision of bills. Services recorded the following decreases: · Advertising campaigns in the amount of R$ 29.4 million; and · Revision of provision in the amount of R$ 20.5 million, due to the end of the agreement settled with the São Paulo Municipal Government. 5.5. Electric power This item decreased R$ 37.1 million, or 6.3%, from R$ 590.0 million in 2012 to R$ 552.9 million in 2013, mainly due to the average decrease of 55.1% in the Tariff for the Use of Distribution System (TUSD), as a consequence of Provisional Presidential Decree 579/12 and Law 12,783/13. The reduction in TUSD was partially offset by the average increase of 5.6% in the free market tariffs and the higher consumption in 2013. 5.6. General expenses General expenses grew by R$ 23.5 million or 3.4%, from R$ 687.5 million in 2012 to R$ 711.0 million in 2013, due to the following: · R$ 21.2 million in expropriation expenses, chiefly due to the fulfillment of the commitments to the municipality of Paraguaçu Paulista; and · R$ 20.5 million in provision related to the transfer to the municipal fund, pursuant to the Service Agreement with the São Paulo Municipal Government, as a result of the increase in revenues. The increases mentioned above were partially offset by the R$ 14.2 million decrease in expenses for lawsuits. 5.7. Depreciation and amortization Depreciation and amortization increased R$ 132.6 million or 18.0%, from R$ 738.5 million in 2012 to R$ 871.1 million in 2013, due to the transfer of works to the operating intangible asset, in the amount of R$ 1.5 billion. 5.8. Credit write-offs Credit write-offs decreased R$ 88.3 million, from R$ 192.2 million in 2012 to R$ 103.9 million in 2013, chiefly due to: · Additional provision held in 2012, in the amount of R$ 49.5 million, for overdue agreements with private clients (R$ 14.4 million) and public state entities (R$ 35.1 million); and · Higher recoveries, through agreements for payment in installments, with an increase of R$ 39.5 million. 5.9. Tax expenses In 2013, there was an increase of R$ 7.3 million or 10.7%, chiefly due to ARSESP’s Regulation, Control and Inspection Fee, following the upturn in Net Operating Revenue. Page 6 of 14 6. Other operating revenues and expenses 6.1. Other operating revenues Recorded a R$ 11.4 million decrease, mainly due to an upturn in imposed fines, supplier guarantees and the selling of obsolete assets in 2012. 6.2. Other operating expenses R$ 37.4 million decrease, as a result of the provision for losses regarding the indemnification of the assets related to the concession in the municipality of Diadema , recognized in 2012, in the amount of R$ 60.3 million. This decrease was offset by the R$ 17.8 million increase in the write-off of assets, due to the replacement of old water and sewage connections with new ones. 7. Net financial R$ million Var. % Financial expenses, net of revenues (247.5) (200.9) 46.6 (18.8) Net monetary variation (48.2) (282.3) (234.1) 485.7 Net financial 63.4 7.1. Financial revenues and expenses R$ million Var. % Financial expenses Interest and charges on domestic loans and financing (304.7) (294.7) 10.0 (3.3) Interest and charges on international loans and financing (87.8) (84.6) 3.2 (3.6) Other financial expenses (121.6) (122.5) (0.9) 0.7 Total financial expenses 12.3 Financial revenues 266.6 300.9 34.3 12.9 Financial expenses net of revenues 46.6 7.1.1. Financial expenses Financial expenses dropped R$ 12.3 million or 2.4%. The main reason was the decrease in interest and charges on domestic loans and financing, in the amount of R$ 10.0 million, mainly due to: (i) the amortization of the Banco do Brasil loan in 2013, in the amount of R$ 380.4 million; and (ii) the reduction in the interest spread resulting from the debt swap for the 17 th debenture issue in February 2013 and the early settlement of the balance of the 11 th debenture issue in March 2013. 7.1.2. Financial revenues Financial revenues increased by R$ 34.3 million or 12.9%, due to: (i) interest over installment agreements; and (ii) interest recognized between the issue and subscription dates of the 17 th and 18 th debentures. Page 7 of 14 7.2. Net monetary variation R$ million Var. % Monetary variation on loans and financing (34.6) (72.7) (38.1) 110.1 Currency exchange variation on loans and financing (50.5) (267.8) (217.3) 430.3 Other monetary/exchange rate variations (29.6) (28.4) 1.2 (4.1) Monetary variation on liabilities 221.6 Monetary variation on assets 66.5 86.6 20.1 30.2 Net monetary variation 485.7 7.2.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 2013 was R$ 254.2 million or 221.6% higher than in 2012, specially: · Increase of R$ 217.3 million in expenses of exchange rate variation over loans and financing , mainly deriving from the higher appreciation of the US Dollar versus Brazilian Real in 2013 of 14.6%, when compared to the 8.9% appreciation in 2012; partially offset by the depreciation of the Japanese Yen versus Brazilian Real of 5.9% in 2013, compared to a 2.4% depreciation in 2012; and · R$ 38.1 million increase in monetary variation expenses over domestic loans and financing, as a result of the 17 th and 18 th debenture issue, in February and December 2013, respectively. 7.2.2. Monetary variation on assets Monetary variation on assets increased by R$ 20.1 million, chiefly due to inflation adjustment on installments agreements held in 2013. 8. Income tax and social contribution Income tax and social contribution expenses increased by R$ 96.3 million, due to increase in the taxable income in the period. 9. Indicators 9.1. Operating The water loss ratio continued falling and closed 2013 at 24.4%. In regard of the use of water resources, it is important to stress the decline in real losses (water physically lost, which corresponds to around 65% of the micromeasurement loss ratio), from 22.2% to 20.3% from December 2008 to December 2013. Since 2009, the Corporate Program for Reduction of Water Losses, designed to achieve a billing water loss ratio of 18% in 2020, had received R$ 1.5 billion in investments since 2009 out of the planned amount of R$ 5.9 billion by 2020. In 2013 alone, the Company invested R$ 424 million. Production volume edged down by 0.2% despite the 1.7% increase in the population served. Page 8 of 14 Operating indicators* % Water connections 7,679 7,888 2.7 Sewage connections 6,128 6,340 3.5 Population directly served - water 24.2 24.6 1.7 Population directly served - sewage 21.0 21.5 2.4 Number of employees 15,019 15,015 (0.0) Water volume produced 3,059 3,053 (0.2) Water losses (%) 25.7 24.4 (5.1) Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters at the end of the period (*) Unaudited 9.2. Financial Economic Indexes* (year end) Amplified Consumer Price Index (IPCA) 0.79% 0.92% Referential Rate (TR) - 0.0494 Interbank Deposit Certificate (CDI) 6.90% 9.77% US DOLAR (R$) 2.0435 2.3426 YEN (R$) 0.0237 0.0223 (*) Unaudited 10. Loans and financing At the end of 2013, the Company’s total debt came to approximately R$ 9.5 billion, 39.1% of which denominated in foreign currency. Most of the debt denominated in foreign currency was taken out with international financing institutions, with long maturity terms, amortization schedule diluted in time and low interest rates. Sabesp uses its own and third-party funds to finance its investment plan, and most of the Company’s debt (60.2%) was contracted with official national and international government agencies and multilateral organisms at a low cost and with long terms. Funds are also raised in the national and international capital market, preferably to manage debt. Regarding funding for capex, in December 2013, as part of Selection 2012-2013 of the Ministry of Cities, we entered into an agreement totaling R$ 415 million to expand catchment and operating capacity at the Guaraú Water Treatment Station and to implement the R3 Tunnel Reservoir of the same WTS, part of the the Metropolitan Water Program. The total term for this contract is up to 144 months, with a grace period of 36 months and yielding the TJLP long-term interest rate + 1.66 p.a. Page 9 of 14 R$ million INSTITUTION 2020 and onwards Total Local market Banco do Brasil 100.5 - 100.5 Caixa Econômica Federal 83.3 61.9 61.7 64.7 68.4 72.5 630.7 1,043.2 Debentures - 594.3 236.5 257.2 431.5 494.5 493.7 2,507.7 Debentures BNDES 57.3 73.4 73.4 73.4 73.4 73.3 123.8 548.0 Debentures FI FGTS 22.7 45.4 45.5 45.5 45.5 45.5 250.0 500.1 BNDES 47.2 49.4 56.0 58.1 58.1 58.1 226.2 553.1 Others 0.5 0.6 0.6 0.7 0.5 - 382.5 385.4 Interest and charges 113.5 - 113.5 Local market total 5,751.5 International market BID 89.4 89.3 89.4 112.9 54.1 54.1 618.8 1,108.0 BIRD - 2.9 84.2 87.1 Eurobonds - - 327.6 - - - 813.7 1,141.3 JICA 48.9 48.9 48.9 49.1 49.4 56.7 623.4 925.3 BID 1983AB 56.1 56.1 56.1 56.1 55.8 41.5 93.6 415.3 Interest and charges 21.6 - 21.6 International market total 3,698.6 Total Amortization schedule 11. CAPEX In 2013, Capex totaled R$ 2.7 billion, of which R$ 1.6 billion in São Paulo metropolitan region and R$ 1.1 billion in the Regional Systems; R$ 1.1 billion for water supply and R$ 1.6 billion for sewage, as follows: R$ million Capex by segment Water Sewage Total Metropolitan Region 652.4 977.3 1,629.7 Regional Systems 451.3 635.0 1,086.3 Total 1,103.7 1,612.3 2,716.0 The Company plans to invest R$ 12.8 billion between 2014 and 2018. R$ 3.9 billion of which in water and R$ 6.3 billion in sewage. Page 10 of 14 Investment Program 2014 – 2018: R$ 12.8 billion R$ million Total Water Supply 1,139 1,129 1,087 956 974 5,284 Sewage Collection 1,092 1,069 889 893 1,107 5,051 Sewage Treatment 411 478 553 647 339 2,428 Total 2,642 2,676 2,529 2,496 2,420 12,763 12. Conference calls In Portuguese March 31, 2014 10:30 am (Brasília) / 9:30 am (US EST) Dial in: 55 (11) 2188-0155 Conference ID: Sabesp Replay available for 7 days Dial in: 55 (11) 2188-0155 Replay ID: Sabesp Click here to access the webcast In English March 31, 2014 2:00 pm (Brasília) / 1:00 pm (US EST) Dial in: 1 (412) 317-6776 Conference ID: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Replay ID: 10042913 Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 11 of 14 Income Statement Corporate Law Method (Law No. 6,404/76) R$ '000 Gross Operating Revenue 11,984,756 11,391,219 Water Supply - Retail 4,972,870 4,652,119 Water Supply - Wholesale 208,651 187,419 Sewage Collection and Treatment 4,187,274 3,901,435 Sewage Collection and Treatment - Wholesale 26,137 23,758 Construction Revenue - Water 1,011,412 1,053,543 Construction Revenue - Sewage 1,433,323 1,410,939 Other Services 145,089 162,006 Taxes on Sales and Services - COFINS and PASEP (669,189) (653,588) Net Operating Revenue 11,315,567 10,737,631 Operating Costs (6,816,263) (6,449,951) Gross Profit 4,499,304 4,287,680 Operating Expenses Selling (637,103) (697,252) Administrative (729,117) (717,377) Other operating revenue (expenses), net 3,296 (23,175) Operating Income Before Shareholdings 3,136,380 2,849,876 Equity Result 2,465 (6,532) Earnings Before Financial Results, net 3,138,845 2,843,344 Financial, net (216,800) (245,101) Exchange gain (loss), net (266,446) (50,571) Earnings before Income Tax and Social Contribution 2,655,599 2,547,672 Income Tax and Social Contribution Current (742,578) (593,743) Deferred 10,538 (42,029) Net Income (loss) for the period 1,923,559 1,911,900 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 2.81 2.80 Depreciation and Amortization Adjusted EBITDA 4,006,622 3,605,044 % over net revenue 35.4% 33.6% Page 12 of 14 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 12/31/2013 12/31/2012 Restated Current Cash and Cash Equivalents 1,782,001 1,915,974 Accounts Receivable from Clients 1,120,053 1,038,945 Related Party Balance 134,855 109,273 Inventory 58,401 53,028 Restricted cash 10,333 64,977 Recoverable Taxes 87,405 118,421 Other Receivables 61,039 29,980 Total Current Assets 3,254,087 3,330,598 Non-Current Accounts Receivable from Clients 395,512 335,687 Related Party Balance 130,457 153,098 Judicial Deposits 54,827 53,158 Deferred income tax and social contribution 114,030 145,302 National Water Agencie - ANA 107,003 108,099 Other Receivables 94,952 111,047 896,781 906,391 Investments 23,660 20,826 Investment properties 54,039 54,046 Intangible Assets 23,846,231 21,967,526 Permanent Assets 199,496 196,710 24,123,426 22,239,108 Total Non-Current Assets 25,020,207 23,145,499 Total Assets 28,274,294 26,476,097 LIABILITIES AND SHAREHOLDERS' EQUITY 12/31/2013 12/31/2012 Current Contractors and Suppliers 275,051 295,392 long term loans 640,940 1,342,594 Salaries and Payroll Charges 314,926 267,332 Other taxes and contributions payable 115,382 152,710 Interest on Own Capital Payable 456,975 414,355 Provisions 631,374 565,083 Services payable 323,208 389,091 Public private partnership 20,241 24,357 Contracts agreementes payables 77,360 148,220 Other payables 116,924 159,055 Total Current Liabilities 2,972,381 3,758,189 Non-Current Loans and Financing 8,809,134 7,532,661 Deferred Cofins/Pasep taxes 129,849 123,731 Provisions 549,008 624,071 Pension Plan Obligations 2,327,016 2,592,550 Public private partnership 322,267 331,960 Contracts agreementes payables 88,678 87,407 Other Payables 145,160 168,766 Total Non Current Liabilities 12,371,112 11,461,146 Shareholders' Equity Capital Stock 6,203,688 6,203,688 Capital Reserves 124,255 124,255 Income reserve and accrued earnings 6,736,389 5,387,634 Other comprehensive income (133,531) (458,815) Total Shareholders' Equity 12,930,801 11,256,762 Total Liabilities and Shareholders' Equity 28,274,294 26,476,097 Page 13 of 14 Cash Flow Brazilian Corporate Law R$ '000 Description Cash flow from operating activities: Earnings before income tax and social contribution 2,655,599 2,547,672 Depreciation and Amortization 871,073 738,525 Losses from the sale of fixed and intangible assets 28,498 12,059 Provisions for bad debt 103,864 192,236 Provision and provisions monetary variation 202,730 201,196 Interest calculated over loans and financing payable 390,039 404,196 Monetary and exchange variation over loans and financing 340,492 85,122 Variation on liabilities and interest 18,401 24,553 Variation on assets and interest (7,671) (12,862) Financial charges from clients (234,138) (171,481) Fair value margin on intangible assets from (50,248) (50,072) Provision for the conduct adjustment agreement (TAC) 22,518 57,332 Indemnities receivables - 60,295 Equity result (2,465) 6,532 São Paulo municipal goverment transfers 3,168 2,466 Provision for Sabesprev Mais 9,167 5,728 Pension plan obligations 260,003 213,747 Other write-offs (33,576) 34,772 Adjusted net income (generated by operating activities) 4,577,454 4,352,016 Variation on Assets and Liabilities (Increase) decrease in assets: Accounts receivable from clients (11,515) 56,003 Balances and transactions with related parties 5,586 60,450 Inventories (6,133) (8,858) Recoverable Taxes 31,016 (29,758) Judicial deposits (1,669) 1,020 Other accounts receivable (13,868) (77,613) Increase (decrease) in liabilities: Contractors and suppliers (15,454) (16,898) Payment for services (65,883) 5,975 Salaries and payroll charges 47,594 (33,502) Other taxes and contributions payable (146,664) (47,800) Defered COFINS/PASEP Taxes 6,118 9,625 Provisions (211,502) (583,871) Pension plan obligations (158,442) (140,115) Other accounts payable (59,211) (53,086) Others Interest paid (533,362) (589,189) Income tax and contribution paid (666,883) (561,158) Net cash generated from operating activities 2,777,182 2,343,241 Cash flow from investing activities: Acquisition of intangible assets (2,305,031) (2,008,699) Acquisition of property, plant and equipment (30,743) (17,377) Increase in investment (369) (5,372) Restricted cash 54,644 34,752 Net cash used in investing activities Cash flow from financing activities Funding 1,779,529 1,620,852 Amortizations (1,780,673) (1,518,240) Payment of interest on own capital (498,669) (578,705) Public and private partnership (13,809) (40,285) Program contracts payables (116,034) (56,272) Net cash generated (invested) at financing activities Increase (decrease) in cash and equivalents Cash and cash equivalents at the beginning of the period 1,915,974 2,142,079 Cash and cash equivalents at the end of the period 1,782,001 1,915,974 Changes in Cash and Cash Equivalents Page 14 of 14 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:April 1, 2014 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
